Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154347                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  POWER PLAY INTERNATIONAL, INC.                                                                            Joan L. Larsen,
  and MARK HOWE, Personal Representative                                                                              Justices
  of the Estate of GORDON HOWE,
                 Plaintiffs-Counterdefendants-
                 Appellees,
  v                                                                 SC: 154347
                                                                    COA: 325805
                                                                    Oakland CC: 2011-123508-CK
  DEL REDDY,
           Defendant-Appellant,
  and
  AARON HOWARD, MICHAEL REDDY,
  and IMMORTAL INVESTMENTS, LLC,
             Defendants-Counterplaintiffs-
             Appellants.
  _________________________________________/

         On order of the Court, the application for leave to appeal the July 26, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR
  7.305(H)(1). The parties shall file supplemental briefs within 42 days of the date of this
  order addressing whether the trial court erred in awarding attorney fees following a
  postjudgment hearing rather than submitting the attorney fee issue to the jury. The
  parties should not submit mere restatements of their application papers.

          The Michigan Association for Justice, Michigan Defense Trial Counsel, Inc., and
  the Negligence Section of the State Bar of Michigan are invited to file briefs amicus
  curiae. Other persons or groups interested in the determination of the issue presented in
  this case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 9, 2016
           d1206
                                                                               Clerk